MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal from the Immigration Judge’s (“IJ”) denial of a motion to reconsider.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F. 2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Because petitioner disavowed the factual basis for the IJ’s decision in his appeal brief to the BIA, the BIA did not err in determining that it need not review the IJ’s decision. Nor did the BIA did not abuse its discretion in refusing to consider the new arguments raised for the first time on appeal, or in declining to reopen or remand. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). Petitioner failed to present previously unavailable evidence warranting reopening. See 8 C.F.R. § 1003.2(c). Accordingly, this petition for review is denied.
*509All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.